No. 99-60496
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60496
                        Conference Calendar


RICHARD L. BARDWELL,

                                          Plaintiff-Appellant,
versus

MISSISSIPPI DEPARTMENT OF CORRECTIONS;
JAMES ANDERSON, Commissioner of Corrections;
WALTER BOOKER, Superintendent Parchman Penitentiary,

                                          Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 4:99-CV-126-D-A
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Richard L. Bardwell, Mississippi inmate #49827, appeals the

dismissal of his civil rights complaint for failure to state a

claim.   See 28 U.S.C. § 1915(e)(2)(B)(ii).   Our independent

review does not include consideration of the document Bardwell

filed in this court but failed to present to the district court.

See United States v. Flores, 887 F.2d 543, 546 (5th Cir. 1989).

     From our review of Bardwell’s arguments and of the appellate



record, we conclude that the district court did not err in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-60496
                                  -2-

dismissing the complaint for failure to state a claim.       See Black

v. Warren, 134 F.3d 732, 733 (5th Cir. 1998).      Bardwell’s

placement in administrative segregation (ad seg), his confinement

in ad seg for approximately five months, and his transfer to

general population at a more onerous work and custody

classification than what he had previously does not amount to

atypical or significant hardship which is cognizable under the

Due Process Clause.   See Pichardo v. Kinker, 73 F.3d 612, 613

(5th Cir. 1996); Luken v. Scott, 71 F.3d 192, 193 (5th Cir.

1995).   Bardwell lacks a constitutional interest in a work

assignment or a custody classification.     See Moody v. Baker, 857

F.2d 256, 257-58 (5th Cir. 1988).

     This appeal is without arguable merit and is thus frivolous.

It is therefore dismissed.     See 5TH CIR. R. 42.2.   Bardwell is

cautioned that any additional frivolous appeals filed by him or

on his behalf will invite sanctions by this court.

     The district court’s dismissal of the complaint counts as a

strike, and the dismissal of this appeal as frivolous counts as a

second strike for purposes of 28 U.S.C. § 1915(g).       We caution

Bardwell that once he accumulates three strikes, he may not

proceed in forma pauperis (IFP) in any civil action or appeal

filed while he is in prison unless he is under imminent danger of

serious physical injury.     See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; WARNING ISSUED.